
  Rwanda 2003 (rev. 2015)
  
  

  

  


Preamble


We, the People of Rwanda,


HONOURING our valiant ancestors who sacrificed themselves to found Rwanda and the heroes who struggled for security, justice, freedom, and the restoration of our national tranquillity, dignity and pride;


CONSIDERING that we enjoy the privilege of having one country, a common language, a common culture and a long shared history which must enable us to have a common vision of our destiny;


CONSCIOUS of the genocide committed against Tutsi that decimated more than a million sons and daughters of Rwanda, and conscious of the tragic history of our country;


MINDFUL that peace, security, unity and reconciliation of the people of Rwanda are the pillars of development;


COMMITTED to building a State governed by the rule of law, based on the respect for human rights, freedom and on the principle of equality of all Rwandans before the law as well as equality between men and women;


COMMITTED further to building a State based on consensual and pluralistic democracy founded on power sharing, national unity and reconciliation, good governance, development, social justice, tolerance and resolution of problems through dialogue;


COMMITTED to preventing and punishing the crime of genocide, fighting genocide negationism and revisionism, eradicating genocide ideology and all its manifestations, divisionism and discrimination based on ethnicity, region or any other ground;


COMMITTED to upholding our values based on family, morality and patriotism, and ensuring that all State organs serve our common interest;


EXERCISING our sovereign and inalienable right to freely choose the form of Government for our country;


DO HEREBY REVISE, through a referendum, the Constitution of the Republic of Rwanda of 04 June 2003 as amended:



CHAPTER ONE. SOVEREIGNTY OF RWANDANS AND THE SUPREMACY OF THE CONSTITUTION



Article One. Source of National sovereignty


All power derives from Rwandans and is exercised in accordance with this Constitution.


No individual or section of people can arrogate to themselves the exercise of power.


National sovereignty belongs to Rwandans who exercise it directly by means of referendum, elections, or through their representatives.



Article 2. Suffrage


Suffrage is universal and equal for all Rwandans.


All Rwandans, both men and women, fulfilling the requirements provided for by law, have the right to vote and to be elected.


Suffrage is direct or indirect and secret, unless this Constitution or any other law provides otherwise.


An organic law governing elections determines conditions and modalities for conducting elections.



Article 3. Supremacy of the Constitution


The Constitution is the supreme law of the country.


Any law, decision or act contrary to this Constitution is without effect.



CHAPTER II. REPUBLIC OF RWANDA



Article 4. The Republic


The Rwandan State is an independent, sovereign, democratic, social and secular Republic.


The founding principle of the Republic of Rwanda is: "Government of Rwandans, by Rwandans and for Rwandans".



Article 5. Territory of Rwanda and administrative entities


Rwanda's territory comprises areas covered by land, rivers, lakes and airspace located within the borders of the Republic of Rwanda.


In determining Rwanda's territory, consideration is given to Rwanda's boundaries as defined by international treaties ratified by Rwanda and Rwandan laws.


The territory of Rwanda is divided into administrative entities determined by an Organic law that also sets their number, boundaries and structures.



Article 6. Decentralisation


Public powers are decentralised at local administrative entities in accordance with provisions of law.


A law determines the organisation and functioning of decentralised entities.



Article 7. Capital City


The Capital of the Republic of Rwanda is the City of Kigali.


A law determines the organisation and functioning of the Capital city.


A law may relocate the Capital City elsewhere in Rwanda.



Article 8. National language and official languages


The National language is Ikinyarwanda.


The official languages are Ikinyarwanda, English and French.


An organic law may add or remove an official language.


Official documents may be either in one, two or all of the official languages.



Article 9. National Symbols of Rwanda


The national symbols of Rwanda are the National flag, the Motto of the Republic, the Seal of the Republic and the National Anthem.


The flag comprises the following colours: from bottom to top a green stripe, followed by a yellow stripe both of which cover half the flag. The upper half is blue and bears on its right-hand side the image of the sun with its rays of golden yellow. The sun and its rays are separated by a blue ring.


The Motto of the Republic is: “UBUMWE, UMURIMO, GUKUNDA IGIHUGU”.


The Seal of the Republic is made up of a circular green rope with a green knot at the base, bearing on its upper part, the imprints “REPUBULIKA Y'U RWANDA”. At the bottom of the knot is the motto of the Republic: “UBUMWE, UMURIMO, GUKUNDA IGIHUGU”. All these inscriptions are in black against a yellow background.


The Seal of the Republic also bears the following ideograms: the sun with its rays, sorghum and coffee tree, a basket, a blue wheel with teeth and two shields one on the right and one on the left.


The National Anthem is "RWANDA NZIZA".


Specific laws determine details relating to national symbols.



CHAPTER III. FUNDAMENTAL PRINCIPLES AND HOME-GROWN SOLUTIONS



Article 10. Fundamental principles


The State of Rwanda commits itself to upholding the following fundamental principles and ensuring their respect:







1°.
prevention and punishment of the crime of genocide, fighting against denial and revisionism of genocide as well as eradication of genocide ideology and all its manifestations;






2°.
eradication of discrmination and divisionism based on ethnicity, region or on any other ground as well as promotion of national unity;






3°.
equitable power sharing;






4°.
building a State governed by the rule of law, a pluralistic democratic Government, equality of all Rwandans and between men and women which is affirmed by women occupying at least thirty percent (30%) of positions in decision-making organs;






5°.
building a State committed to promoting social welfare and establishing appropriate mechanisms for equal opportunity to social justice;






6°.
constant quest for solutions through dialogue and consensus.





Article 11. Rwandan culture as a source of home-grown solutions


In order to build the nation, promote national culture and restore dignity, Rwandans, based on their values, initiate home-grown mechanisms to deal with matters that concern them.


Laws may establish different mechanisms for home-grown solutions.



CHAPTER IV. HUMAN RIGHTS AND FREEDOMS



Section One. Rights and freedoms



Article 12. Right to life


Everyone has the right to life.


No one shall be arbitrarily deprived of life.



Article 13. Inviolability of a human being


A human being is sacred and inviolable.


The State has an obligation to respect, protect and defend the human being.



Article 14. Right to physical and mental integrity


Everyone has the right to physical and mental integrity.


No one shall be subjected to torture or physical abuse, or cruel, inhuman or degrading treatment.


No one shall be subjected to experimentation without his or her informed consent.


Modalities of the consent and experiments are determined by law.



Article 15. Equality before the law


All persons are equal before the law. They are entitled to equal protection of the law.



Article 16. Protection from discrimination


All Rwandans are born and remain equal in rights and freedoms.


Discrimination of any kind or its propaganda based on, inter alia, ethnic origin, family or ancestry, clan, skin colour or race, sex, region, economic categories, religion or faith, opinion, fortune, cultural differences, language, economic status, physical or mental disability or any other form of discrimination are prohibited and punishable by law.



Article 17. Right to marry and found a family


The right to marry and found a family is guaranteed by the law.


A civil monogamous marriage between a man and a woman is the only recognised marital union.


However, a monogamous marriage between a man and a woman contracted outside Rwanda in accordance with the law of the country of celebration of that marriage is recognised.


No one can be married without his or her free and full consent.


Spouses are entitled to equal rights and obligations at the time of marriage, during the marriage and at the time of divorce.


A law determines conditions, formalities and consequences of marriage.



Article 18. Protection of the family


The family, being the natural foundation of the Rwandan society, is protected by the State.


Both parents have the right and responsibility to raise their children.


The State puts in place appropriate legislation and organs for the protection of the family, particularly the child and mother, in order to ensure that the family flourishes.



Article 19. Child’s right to protection


Every child has the right to specific mechanisms of protection by his or her family, other Rwandans and the State, depending on his or her age and living conditions, as provided for by national and international law.



Article 20. Right to education


Every Rwandan has the right to education.


Freedom of learning and teaching is guaranteed in accordance with conditions determined by law.


Primary education is compulsory and free in public schools.


Conditions for free primary education in schools subsidised by the Government are determined by law.


A law also determines the organisation of education.



Article 21. Right to good health


All Rwandans have the right to good health.



Article 22. Right to a clean environment


Everyone has the right to to live in a clean and healthy environment.



Article 23. Respect for privacy of a person and of family


The privacy of a person, his or her family, home or correspondence shall not be subjected to interference in a manner inconsistent with the law; the person's honour and dignity shall be respected.


A person's home is inviolable. No search or entry into a home shall be carried out without the consent of the owner, except in circumstances and in accordance with procedures determined by the law.


Confidentiality of correspondence and communication shall not be waived except in circumstances and in accordance with procedures determined by the law.



Article 24. Right to liberty and security of person


A person's liberty and security are guaranteed by the State.


No one shall be subjected to prosecution, arrest, detention or punishment unless provided for by laws in force at the time the offence was committed.


No one shall be subjected to security measures except as provided for by law and for reasons of public order or State security.



Article 25. Right to a country and nationality


Every Rwandan has the right to his or her country. No Rwandan can be banished from his or her country.


Every Rwandan has the right to Rwandan nationality.


Dual nationality is permitted.


No one can be deprived of Rwandan nationality of origin.


All persons of Rwandan origin and their descendants are, upon request, entitled to Rwandan nationality.


An organic law governs Rwandan nationality.



Article 26. Right to freedom of movement and residence


Every Rwandan has the right to move freely and to reside anywhere in Rwanda.


Every Rwandan has the right to leave Rwanda and to return.


These rights may only be restricted by law for reasons of public order and of national security, in order to avert a public threat or to protect persons in danger.



Article 27. Right to participate in Government and public services


All Rwandans have the right to participate in the Government of the country, either directly or through their freely chosen representatives, in accordance with the law.


All Rwandans have the right of equal access to the public service in accordance with their competence and abilities.



Article 28. Right to seek asylum


The right to seek asylum is recognised under conditions determined by law.



Article 29. Right to due process of law


Everyone has the right to due process of law, which includes the right:







1°.
to be informed of the nature and cause of charges and the right to defence and legal representation;






2°.
to be presumed innocent until proved guilty by a competent Court;






3°.
to appear before a competent Court;






4°.
not to be subjected to prosecution, arrest, detention or punishment on account of any act or omission which did not constitute an offence under national or international law at the time it was committed. Offences and their penalties are determined by law;






5°.
not to be held liable for an offence he or she did not commit. Criminal liability is personal;






6°.
not to be punished for an offence with a penalty that is severer than the penalty provided for by the law at the time that offence was committed;






7°.
not to be imprisoned merely on the ground of inability to fulfil a contractual obligation;






8°.
not to be prosecuted or punished for a crime which has reached its statute of limitations. However, the crime of genocide, crimes against humanity and war crimes are not subject to statute of limitations. A law may determine other crimes which are not subject to statute of limitations.




Rwanda cannot extradite any Rwandan to another country.


Extradition of foreigners is authorised only if it is in accordance with the law or international agreements to which Rwanda is a party.



Article 30. Right to free choice of employment


Everyone has the right to free choice of employment.


All individuals, without any form of discrimination, have the right to equal pay for equal work.



Article 31. Right to form trade unions and employers’associations


The right to form trade unions for the defence and promotion of legitimate professional interests is recognised.


Every worker may defend his or her rights through a trade union in accordance with the law.


Every employer has the right to join an employers association.



Article 32. Right to collective bargaining


Trade unions and employers associations have the right to engage in collective bargaining and may enter into general or specific agreements regulating their working relations. Modalities for making these agreements are determined by law.



Article 33. Right to strike


The right of workers to strike is permitted and is exercised within the limits provided for by the law. This right shall not be exercised in a manner that infringes upon somebody else's freedom at work, which is guaranteed to everyone.



Article 34. Right to private property


Everyone has the right to private property, whether individually or collectively owned.


Private property, whether owned individually or collectively, is inviolable.


The right to property shall not be encroached upon except in public interest and in accordance with the provisions of the law.



Article 35. Right to private ownership of land


Private ownership of land and other rights related to land are granted by the State.


A law determines modalities of concession, transfer and use of land.



Article 36. Right to activities promoting National Culture


Every Rwandan has the right to activities that promote National Culture and the duty to promote it.



Article 37. Freedom of conscience and religion


Freedom of thought, conscience, religion, worship and public manifestation thereof is guaranteed by the State in accordance with the law.


Propagation of ethnic, regional, racial discrimination or any other form of division is punished by law.



Article 38. Freedom of press, of expression and of access to information


Freedom of press, of expression and of access to information are recognised and guaranteed by the State.


Freedom of expression and freedom of access to information shall not prejudice public order, good morals, the protection of the youth and children, the right of every citizen to honour and dignity and protection of personal and family privacy.


Conditions for exercising and respect for these freedoms are determined by law.



Article 39. Right to freedom of association


The right to freedom of association is guaranteed and does not require prior authorisation.


This right is exercised under conditions determined by law.



Article 40. Right to freedom of assembly


The right to freedom of peaceful and unarmed assembly is guaranteed.


This right is exercised in accordance with the law.


This right does not require prior authorisation, except when provided for by the law.



Article 41. Limitation of rights and freedoms


In exercising rights and freedoms, everyone is subject only to limitations provided for by the law aimed at ensuring recognition and respect of other people's rights and freedoms, as well as public morals, public order and social welfare which generally characterise a democratic society.



Section 2. Promotion and protection of rights and freedoms



Article 42. Promotion of human rights


The promotion of human rights is a responsibility of the State. This responsibility is particularly exercised by the National Commission for Human Rights. This Commission is independent.



Article 43. Protection of rights and freedoms


The Judiciary is the guardian of human rights and freedoms. This duty is exercised in accordance with this Constitution and other laws.



CHAPTER V. DUTIES OF THE STATE AND OF CITIZENS



Article 44. Respect for State property


Everyone has a duty to respect State property.


State property is composed of public and private property of the State, as well as the public and private property of decentralised Government entities and public institutions with legal personality.


Public State property is inalienable unless there has been prior transfer thereof to the private State property in accordance with the law.


Any act intended to damage, destroy, embezzle and squander State property is punished by law.



Article 45. Promotion of activities aimed at good health


The State has the duty to mobilise the population for activities aimed at good health and to assist them in the realisation of those activities.


Every Rwandan has the duty to take part in activities aimed at good health.



Article 46. Maintaining of good relations with others


Every Rwandan has the duty to respect and consider his or her fellow beings without discrimination, and to maintain relations aimed at safeguarding, promoting and reinforcing mutual respect, solidarity and tolerance.



Article 47. Safeguard and promotion of national culture


The State has the duty to safeguard and promote national values based on cultural traditions and practices so long as they do not conflict with human rights, public order and good morals.


The State also has the duty to preserve the national cultural heritage.



Article 48. Participation in the development of the country


The State has the duty to put in place development strategies for its citizens.


All Rwandans have the duty to participate in the development of the country through their dedication to work, safeguarding peace, democracy, equality and social justice as well as to participate in the defence of their country.


A law governs the organisation of national service.



Article 49. Respect of the Constitution and other laws


Every Rwandan has the duty to respect the Constitution and the other laws of the country.


Every Rwandan has the right to defy superior orders if they constitute a serious and obvious violation of human rights and freedoms.



Article 50. Welfare of needy survivors of the genocide against Tutsi


The State, within the limits of its means and in accordance with the law, has the duty to undertake special actions aimed at the welfare of the needy survivors of the genocide against Tutsi.



Article 51. Welfare of persons with disabilities and other needy persons


The State has the duty to establish special measures facilitating the education of persons with disabilities.


The State also has the duty, within its means, to undertake special actions aimed at the welfare of persons with disabilities.


The State has also the duty, within the limits of its means, to undertake special actions aimed at the welfare of the indigent, the elderly and other vulnerable groups.



Article 52. Preservation of memorial sites of the genocide against Tutsi


The State and everyone have the duty to preserve and safeguard memorial sites of the genocide against Tutsi.



Article 53. Protection of the environment


Everyone has the duty to protect, safeguard and promote the environment.


The State ensures the protection of the environment.


A law determines modalities for protecting, conserving and promoting the environment.



CHAPTER VI. POLITICAL ORGANISATIONS



Article 54. Recognition of political organisations


A multiparty system is recognised.


Political organisations fulfilling the conditions required by law may be formed and operate freely.


Duly registered political oganisations receive State grants.


An organic law determines the modalities for the establishment and functioning of political organisations, the conduct of their leaders, and the process of receiving State grants.



Article 55. Freedom to join a political organisation


Every Rwandan has a right to join a political organisation of his or her choice, or not to join any.


No Rwandan shall be subject to discrimination on grounds of membership in a given political organisation, or non-membership in a political organisation.



Article 56. Obligations of political organisations


Political organisations must always reflect the unity of Rwandans as well as equality and complementarity of men and women in the recruitment of members, in establishing their leadership organs, and in their functioning and activities.


Political organisations must abide by the Constitution and other laws. They must conform to democratic principles and not compromise national unity, territorial integrity and national security.



Article 57. Prohibitions for political organisations


Political organisations are prohibited from basing themselves on race, ethnic group, tribe, lineage, region, sex, religion or any other division which may lead to discrimination.



Article 58. Holding accountable a political organisation


The Senate holds accountable a political organisation which has grossly violated obligations provided for in Articles 10, 56 and 57 of this Constitution.


Depending on the gravity of the violation identified, the Senate may request the institution in charge of political organisations to take any of the following measures against that political organisation:







1°.
formal warning;






2°.
suspension of its activities for a period not exceeding two years;






3°.
suspension of its activities for the entire parliamentary term;






4°.
cancellation of the certificate of registration of a political organisation.




In the event that the decision is the cancellation of the certificate of registration of a political organisation, members of the Chamber of Deputies seconded by that political organisation automatically lose their parliamentary seats.



Article 59. National Consultative Forum of Political Organisations


The National Consultative Forum of Political Organisations brings together political organisations for the purposes of political dialogue, and building consensus and national cohesion.


The functioning of the National Consultative Forum of Political Organisations is provided for by the organic law determining modalities for the creation of political organisations, their functioning and the code of conduct of their leaders.



Article 60. Persons whose services are incompatible with membership in political organisations


Judges, prosecutors, soldiers, police officers and members of National Intelligence and Security Services are prohibited from being members of political organisations.


A law may determine other persons whose services are incompatible with membership in political organisations.



CHAPTER VII. BRANCHES OF GOVERNMENT



Section One. General provisions



Article 61. Branches of Government


Branches of Government are the following:







1°.
The Legislature






2°.
The Executive






3°.
The Judiciary




The three branches are separate and independent from each other but are all complementary. Their responsibilities, organisation and functioning are defined by this Constitution.


The State must ensure that duties in the Legislature, Executive and Judiciary are entrusted to persons of competence and integrity.



Article 62. Power sharing


Power sharing is respected in State institutions in accordance with the fundamental principles set out under Article 10 of this Constitution and the provisions of other laws.


The President of the Republic and the Speaker of the Chamber of Deputies cannot come from the same political organisation.


Cabinet members are selected from political organisations on the basis of seats held by those political organisations in the Chamber of Deputies. However, a political organisation holding the majority of seats in the Chamber of Deputies cannot have more than fifty (50%) per cent of Cabinet members. It is not prohibited for other competent persons to be appointed to Cabinet.


In Parliament, the principle of representation of various categories is respected as provided for by this Constitution and other laws.



Article 63. Oath of public officials


Officials required by this Constitution and other laws to take an oath of office, except for the President of the Republic who has a distinct oath, swear as follows:


“I, ……………………,


do solemnly swear to Rwanda that I will:







1°.
remain loyal to the Republic of Rwanda;






2°.
abide by the Constitution and other laws;






3°.
safeguard human rights and the interests of the Rwandan people;






4°.
strive for national unity;






5°.
diligently fulfil the responsibilities entrusted to me;






6°.
never use powers conferred upon me for personal interests.




Should I fail to honour this oath, may I be subjected to the rigours of the law.


So help me God”.



Section 2. The Legislature



Subsection One. General provisions



Article 64. The Parliament


Legislative power is vested in a Parliament composed of two Chambers:







1°.
the members of the Chamber of Deputies are known as “Deputies”;






2°.
the members of the Senate are known as “Senators”.




Parliament debates and passes laws. It legislates and exercises control over the Executive in accordance with procedures determined by this Constitution.



Article 65. Guiding principles of members of Parliament


Every member of Parliament represents the nation as a whole and not only those who elected or nominated him or her, or the political organisation which seconded his or her candidacy during elections.


The voting right of a member of Parliament is personal.


Members of Parliament are not subject to any instructions in the exercise of their voting right.



Article 66. Commencement of office for members of Parliament


Before assuming their duties, members of Parliament take an oath of office before the President of the Republic, or in his or her absence before the President of the Supreme Court.


On commencement of each parliamentary term of office, the first sitting of each Chamber is devoted to the election of the Bureau composed of the Speaker and Deputy Speakers of the Chamber of Deputies and the President and Vice Presidents of the Senate. This sitting is convened and presided over by the President of the Republic within a period of fifteen (15) days after the announcement of the election results.


The President of Senate and the Speaker of the Chamber of Deputies must be of Rwandan nationality by origin and must not hold any other nationality.


Before assuming their duties, members of the Bureau of each Chamber of Parliament take an oath of office before the President of the Republic.


The composition of the Bureau of each Chamber of Parliament, duties of its members as well as the modalities for holding sessions are provided for by the organic law determing the functioning of each Chamber of Parliament.



Article 67. Duties incompatible with those of a Parliamentarian


No one can be a member of the Chamber of Deputies and the Senate at the same time.


Being a Deputy or a Senator is incompatible with being a Cabinet member.


The organic laws determining the functioning of the Chambers of Parliament provides for other duties incompatible with the office of member of Parliament.


Entitlements for members of Parliament are determined by an organic law.



Article 68. Immunity of members of Parliament and their prosecution


No member of Parliament may be prosecuted, pursued, arrested, detained or judged for his or her opinion expressed or vote cast in the exercise of his or her duties.


No member of Parliament suspected of a felony or misdemeanour may be prosecuted or arrested without the authorisation of the Chamber of which he or she is a member by a two thirds (2/3) majority vote of members present, unless he or she is caught red-handedly committing a felony or misdemeanour.


In case Parliament is in recess, an extraordinary session is convened for this purpose.


Any member of Parliament definitively convicted of a felony or misdemeanour automatically loses his or her parliamentary office.


Each Chamber of Parliament through the organic law determining its functioning may provide for gross misconduct which may lead to the removal from office of a member of that Chamber upon approval of its members. In that case, the decision for removal is taken by a three-fifths (3/5) majority vote of members of the concerned Chamber.



Article 69. Venue for plenary sittings of Chambers of Parliament


Chambers of Parliament hold their plenary sittings at designated buildings in the Capital City, except in the event of force majeure confirmed by the Supreme Court at the request of the President of the Senate or the Speaker of the Chamber of Deputies. In case the Supreme Court is unable to sit, the President of the Republic determines the venue where the Parliament holds its sittings by decree-law.



Article 70. Sittings of plenary sessions


For each Chamber of Parliament to duly sit, it must hold its meetings at designated buildings, upon official invitation, with an agenda, during sessions, and with a presence of at least three fifths (3/5) of its members.


Subject to the provisions of Article 69 of this Constitution, resolutions of a plenary sitting held contrary to the first paragraph of this Article are without effect.


The sittings of each Chamber of Parliament are public.


However, each Chamber of Parliament may decide, by an absolute majority vote of its members present, to sit in camera upon request of the President of the Republic, the President of Senate, the Speaker of the Chamber of Deputies, one quarter (1/4) of the members of the concerned Chamber or the Prime Minister.



Article 71. Joint sittings of the Chambers of Parliament


The Chambers of Parliament cannot meet in a joint sitting, except in case of matters that this Constitution or other laws require to be jointly considered, or on the occasion of national ceremonies to be jointly attended.


When Parliament meets in joint sitting, it is presided over by the Speaker of the Chamber of Deputies, in his or her absence, by the President of the Senate.


The President of the Republic, after consultation with the Bureau of each Chamber of Parliament and the Supreme Court, may establish other matters to be considered jointly by both Chambers of Parliament.


Modalities for taking decisions when Parliament meets in a joint sitting, are provided for by the organic laws governing the functioning of the Chambers of Parliament.



Article 72. Sessions of Chambers of Parliament


Sittings of each Chamber of Parliament take place during ordinary and extraordinary sessions.


In both Chambers of Parliament, ordinary sessions commence on the same day and have the same duration.


Ordinary sessions are convened by the President of the Senate or the Speaker of the Chamber of Deputies. These sessions take place on dates specified in the organic laws governing the functioning of the Chambers of Parliament.


Each Chamber of Parliament meets in an extraordinary session on invitation by its leader after consultation with the other members of the concerned Bureau or at the request of the President of the Republic following a proposal by Cabinet or at the request of one quarter (1/4) of the members of the Chamber of Parliament concerned.


An extraordinary joint session of Parliament may be convened by mutual agreement of the President of the Senate and the Speaker of the Chamber of Deputies, at the request of the President of the Republic, or one quarter (1/4) of the members of each Chamber of Parliament.


An extraordinary session considers only matters for which it was convened and which were brought to the notice of the members of the concerned Chamber or the entire Parliament before commencement of the session.


An extraordinary session cannot exceed fifteen (15) days.



Article 73. Functioning of each Chamber of Parliament


An organic law determines the functionning of each Chamber of Parliament.



Article 74. Autonomy of each Chamber of Parliament


Each Chamber of Parliament has its own budget and enjoys financial and administrative autonomy.



Subsection 2. The Chamber of Deputies



Article 75. Composition of the Chamber of Deputies and election of its members


The Chamber of Deputies is composed of eighty (80) Deputies. They originate and are elected from the following categories:







1°.
fifty-three (53) Deputies elected from a fixed list of names of candidates proposed by political organisations or independent candidates elected by direct universal suffrage based on proportional representation;






2°.
twenty- four (24) women elected by specific electoral colleges in accordance with the national administrative entities;






3°.
two (2) Deputies elected by the National Youth Council;






4°.
one (1) Deputy elected by the National Council of Persons with Disabilities.




The organic law governing elections may increase or decrease the number of Deputies or the categories mentioned in the first paragraph of this Article.


At least thirty percent (30%) of Deputies must be women.



Article 76. Term of office of Deputies


Deputies are elected to a five-year (5) term. They may be re-elected to additional terms.



Article 77. Vacation of office of Deputies


A Deputy vacates his or her seat in the following circumstances:







1°.
resignation from the Chamber of Deputies;






2°.
expulsion from the Chamber of Deputies;






3°.
resignation from the political organisation that seconded him or her;






4°.
expulsion from the political organisation that seconded him or her, in accordance with provisions of the organic law governing political organisations;






5°.
revocation of the certificate of registration of the political organisation that seconded him or her;






6°.
joining another political organisation;






7°.
death;






8°.
permanent impediment to fulfil his or her responsibilties.




Disputes relating to the decision to expel a Deputy from the Chamber of Deputies or a political organisation are adjudicated by a competent Court.



Article 78. Replacement of a Deputy


A Deputy who vacates his or her seat under the terms of Article 77 of this Constitution is replaced in accordance with the organic law governing elections.



Article 79. Dissolution of the Chamber of Deputies for election purposes


For elections purposes, the President of the Republic dissolves the Chamber of Deputies at least thirty (30) days and not more than sixty (60) days before the end of the parliamentary term.


Elections of members of the Chamber of Deputies are held in the period specified in the preceding paragraph, before the end of their term of office.



Subsection 3. The Senate



Article 80. Composition of the Senate


The Senate is composed of twenty-six (26) Senators elected or appointed as follows:







1°.
twelve (12) Senators elected by specific electoral colleges in accordance with national administrative entities;






2°.
eight (8) Senators appointed by the President of the Republic, giving particular consideration to the principles of national unity, the representation of historically marginalised groups, and any other national interests;






3°.
four (4) Senators designated by the National Consultative Forum of Political Organisations;






4°.
one (1) academician or researcher from public universities and institutions of higher learning, holding at least the rank of Associate Professor, elected by the academic and research staff of the same universities and institutions;






5°.
one (1) academician or researcher from private universities and institutions of higher learning, holding at least the rank of Associate Professor, elected by the academic and research staff of the same universities and institutions.




In addition to the Senators referred to in the first paragraph of this Article, former Heads of State who successfully completed their term of office or resigned voluntarily, may become members of the Senate upon their request to the President of the Senate and approved by the Bureau of the Senate within thirty (30) days.


Modalities by which the Supreme Court approves the list of candidates to the position of Senators, their requirements and their election are determined by the organic law governing elections.


The organic law governing elections may also increase or reduce the number and categories referred to in the first paragraph of this Article.


Senators appointed by the President of the Republic are not subject to approval by the Supreme Court and their appointment follows the election and designation of Senators from other organs.


The organs responsible for the nomination of Senators take into account national unity and the principle of gender equality.


At least thirty percent (30%) of elected and appointed Senators must be women.


Disputes arising from the application of this Article are adjudicated by a competent Court.



Article 81. Term of office of members of the Senate


Elected and appointed Senators serve a five (5) year term, renewable once.


Senators who are former Heads of the State are not subject to term limits.



Article 82. Circumstances for vacation of office of a Senator


A Senator vacates his or her seat in the following circumstances:







1°.
resignation;






2°.
death;






3°.
removal from office by a Court decision; or






4°.
a permanent impediment to fulfil his or her responsibilties.





Article 83. Replacement of a Senator


When an elected Senator vacates his or her seat for any of the reasons specified in Article 82 of this Constitution, he or she is replaced in accordance with provisions of the organic law governing elections.


In the case of an appointed Senator, the appointing authority designates his or her replacement.


The newly elected or appointed Senator completes the term of office of his or her predecessor. He or she is eligible for another term of office.



Article 84. Particular responsibility for the Senate


The Senate in particular monitors the application of fundamental principles specified in Article 10 and that of the provisions of Articles 56 and 57 of this Constitution.



Article 85. Powers of the Senate in legislative matters


In legislative matters, the Senate is competent to vote on the following:







1°.
revision or amendment of the Constitution;






2°.
organic laws;






3°.
laws approving international treaties and agreements on armistice, peace, accession to international organisations, modification of national laws, or those approving international treaties and agreements relating to the status of persons;






4°.
laws on defence and national security.





Article 86. Powers of the Senate to approve the appointment of officials


The Senate has the powers to approve the appointment of:







1°.
the President, the vice President and the Judges of the Supreme Court, the President and Vice President of the High Court and of the Commercial High Court, the Prosecutor General and the Deputy Prosecutor General;






2°.
Chairpersons, Vice Chairpersons and other Commissioners of national commissions, the Ombudsman and his or her Deputies, the Auditor General of the State Finances and his or her Deputy, Ambassadors and Permanent Representatives to International Organisations, Provincial Governors and Heads of public institutions and parastatals with legal personality;




The Senate also approves, where necessary, the appointment of other public officials determined by law.


The Government transmits to the Senate the names and biographical information of officials referred to in the first and second paragraphs of this Article.



Article 87. Transmission of draft laws to the Senate


The Speaker of the Chamber of Deputies transmits to the President of the Senate draft laws adopted by the Chamber of Deputies, relating to matters specified in Article 85 of this Constitution.



Subsection 4. Initiation and adoption of laws



Article 88. Right to initiate and amend laws


Initiation and amendment of laws is the right of every Deputy or the Government acting through Cabinet. However, the Senate initiates the draft organic law determining the functionning of the Senate.


The initiator of a draft law transmits it to the Speaker of the Chamber of Deputies.



Article 89. Draft of a law likely to affect the national budget


If a draft or an amendment of a law has the potential to reduce Government revenue or increase State expenditure, the initiator must indicate how the State will raise revenues or make savings equivalent to the anticipated expenditure.



Article 90. Examination of draft laws by Committees


Draft laws determined by the plenary sitting to have relevance are transmitted to the relevant parliamentary committee of the Chamber of Parliament for examination prior to their consideration and adoption in the plenary sitting.


During the consideration of the relevance of a draft law, the Chamber of Parliament may decide if the draft law may be adopted in the plenary sitting without prior consideration by the relevant Committee.



Article 91. Procedures for adoption of law


Ordinary laws are passed by an absolute majority vote of Deputies or Senators present.


Organic laws are passed by a three fifths (3/5) majority vote of Deputies or Senators present entitled to vote.


The mode and procedure for voting are provided for by organic laws determining the functioning of Chambers of Parliament.



Article 92. Initiation and adoption of decree-laws


If it is absolutely impossible for the Parliament to sit, the President of the Republic may during that time promulgate decree-laws approved by Cabinet. These decree-laws have the same force as ordinary laws.


These decree-laws cease to have legal force if not adopted by the Parliament at its next session.



Article 93. Urgent consideration of a draft law or any other matter


Urgent consideration of a draft law or any other matter may be requested by either a member of Parliament or by the Government by petitioning the relevant chamber of Parliament.


When the petition is submitted by a member of Parliament, the relevant Chamber decides on the urgency.


When the petition is submitted by Government, it is granted provided there are reasonable grounds.


When the urgency of the draft law or the matter is confirmed, it is considered before other items on the agenda.



Article 94. Joint committee of Parliament


Draft laws subject to examination by the Senate are transmitted to the Senate after adoption by the Chamber of Deputies.


If the draft law is not approved by the Senate or the amendments proposed by the Senate are not accepted by the Chamber of Deputies, a joint committee composed of an equal number of Deputies and Senators is established to make proposals on the outstanding matters.


A joint Committee of Parliament may also be established, if approved by the Plenary Assembly of each Chamber of Parliament by a three-fifth (3/5) majority vote of its members, to decide on any other matter identified in the law adopted by both Chambers of Parliament so long as the law has not been transmitted for promulgation.


The Plenary Assembly of each Chamber of Parliament is notified of the conclusion reached by the joint committee for decision.


Failure to reach a conclusion by both Chambers of Parliament, the draft law is returned to its initiator.



Subsection 5. Hierarchy of laws and their authentic interpretation



Article 95. Hierarchy of laws


The hierarchy of laws is as follows:







1°.
Constitution;






2°.
organic law;






3°.
international treaties and agreements ratified by Rwanda;






4°.
ordinary law;






5°.
orders.




A law cannot contradict another law that is higher in hierarchy.


Organic laws are those designated as such and empowered by this Constitution to regulate other key matters in the place of the Constitution.



Article 96. Authentic interpretation of laws


Authentic interpretation of laws is done by the Supreme Court.


Authentic interpretation of laws may be requested by Cabinet or the Bar Association.


Any interested person may request for an authentic interpretation of a law through the Bar Association.


In case of conflict between the languages in which a law was published in the Official Gazette, the language in which that law was adopted prevails.



Section 3. The Executive



Article 97. Exercise of Executive Power


Executive Power is vested in the President of the Republic and in Cabinet.



Subsection One. The President of the Republic



Article 98. Responsibilities of the President of the Republic


The President of the Republic is the Head of State.


The President of the Republic is the defender of the Constitution and the guarantor of national unity.


The President of the Republic ensures the continuity of the State, independence and sovereignty of the country and the respect of international treaties.


The President of the Republic, once every year, delivers the state of the Nation address.



Article 99. Requirements of a candidate for the office of President of the Republic


A candidate for the office of the President of the Republic must:







1°.
be of Rwandan nationality by origin;






2°.
not hold any other nationality;






3°.
be irreproachable in his or her conduct and social relations;






4°.
not have been definitively sentenced to an imprisonment of six (6) months or more;






5°.
not have been deprived of civil and political rights by a Court decision;






6°.
be at least thirty five (35) years old at the time of his or her candidacy;






7°.
reside in Rwanda at the time of submitting his or her candidacy.





Article 100. Period and procedure for conducting Presidential elections


Elections for the President of the Republic are held at least thirty (30) days and not more than sixty (60) days before the end of the term of the incumbent President.


The organic law governing elections determines the procedure for submitting presidential candidacy, conducting elections, counting of ballots, resolving election disputes, proclamation of electoral results its timing. The organic law also determines other necessary matters to ensure fair and free elections.



Article 101. Term of office of the President of the Republic


The President of the Republic is elected for a five (5) year term. He or she may be re-elected once.



Article 102. Oath of the President of the Republic


Before assuming office, the President of the Republic publicly swears the following oath before the President of the Supreme Court:


“I, …………………………, do solemnly swear to Rwanda that I will:







1°.
remain loyal to the Republic of Rwanda;






2°.
observe and defend the Constitution and other laws;






3°.
diligently fulfil responsibilities entrusted to me;






4°.
preserve peace and national sovereinty;






5°.
consolidate national unity;






6°.
never use the powers conferred upon me for personal interests;






7°.
strive for the interests of all Rwandans.




Should I fail to honour this oath, may I be subjected to the rigours of the law.


So help me God.”


The President of the Republic takes the oath of office within thirty (30) days following his or her election. His or her oath of office is administered by the President of the Supreme Court.



Article 103. Duties incompatible with the office of the President of the Republic


The office of the President of the Republic is incompatible with any other elective public office, other public civilian or military positions or any other profession.



Article 104. Presidential transition


The incumbent President of the Republic remains in office until the President-elect assumes office.


However, the incumbent President cannot, during this transitional period, exercise the following powers:







1°.
declare war;






2°.
declare a state of siege or a state of emergency;






3°.
call a referendum;






4°.
grant mercy to persons definitively sentenced by Courts of law.




Similarly, the Constitution cannot be amended during that period.


In case the President-elect dies, is permanently unable to assume office or chooses not to take office, new elections are organised.



Article 105. Replacing, or acting on behalf of, the President of the Republic


The President of the Republic ceases to hold office if he or she is definitively sentenced by the Supreme Court for treason or a serious and deliberate violation of the Constitution.


The decision authorising charges to be filed against the President of the Republic in the Supreme Court is taken by a two-thirds (2/3) majority vote of members of each Chamber of Parliament in a joint sitting.


Prosecution against the President of the Republic is conducted by the Prosecutor General, the Deputy Prosecutor General or both.


If the President of the Republic is convicted of offences mentioned in the first paragraph of this article, or if he or she dies, resigns, or is permanently incapacitated, the President of the Supreme Court declares the office of President of the Republic vacant.


The President of the Republic is then replaced in an acting capacity by the President of the Senate, or in his or her absence by the Speaker of the Chamber of Deputies, or in the absence of both by the Prime Minister.


Permanent incapacity referred to in the fourth paragraph of this Article is certified by a panel of three (3) medical doctors nominated by the Minister in charge of health upon request by the President of the Supreme Court.


The acting President of the Republic referred to in this Article cannot appoint public officials, call a referendum, initiate an amendment to the Constitution, exercise the prerogative of mercy, or declare war.


In case the office of the President of the Republic becomes vacant before the end of the President's term of office, elections to replace him or her are organised within Ninety (90) days. His or her successor is elected for the term of office provided for in Article 101 of this Constitution.


When the President of the Republic is out of the country, sick or temporarily unable to perform his or her duties, the Prime Minister serves in an acting capacity.



Article 106. Powers to promulgate laws


The President of the Republic promulgates a law within thirty (30) days of its receipt.


However, before promulgating the law, the President of the Republic may request Parliament for a second reading.


In this case, if the Parliament adopts the law by a two-thirds (2/3) majority vote for ordinary laws, or by a three-quarters (3/4) majority vote for organic laws, the President of the Republic promulgates the law within the period referred to in the first paragraph of this Article.



Article 107. Powers to call a referendum


The power to call a Referendum is vested in the President of the Republic.


The President of the Republic, after consulting the Supreme Court, may call a referendum on an issue of national interest, on a Constitution, on a draft Constitution, on a law or draft law, in accordance with provisions of this Constitution or any other law.


On request, the President of the Republic may also call a referendum on matters referred to in the second paragraph of this Article.


If the Constitution, the draft Constitution, the law or the draft law is passed by referendum, the President of the Republic promulgates it within a period of eight (8) days from the day the results of the referendum are proclaimed.



Article 108. Powers of the President of the Republic in matters of war, state of siege and state of emergency


The President of the Republic is the Commander-in-Chief of the Rwanda Defence Force.


The President of the Republic declares war. He or she signs armistice and peace agreements.


The President of the Republic declares a state of siege or a state of emergency in accordance with provisions of this Constitution and other laws.



Article 109. Prerogative of mercy


The President of the Republic has the authority to exercise the prerogative of mercy in accordance with the procedures provided for by law and after consultation with the Supreme Court.



Article 110. Power to issue currency


The President of the Republic has the power to issue national currency in accordance with procedures determined by law.



Article 111. Power to represent the State


The President of the Republic represents Rwanda in its foreign relations. He or she may also designate his or her representative.


The President of the Republic appoints Rwanda's Ambassadors and Special Envoys to foreign States.


Ambassadors and Special Envoys to Rwanda present their Credentials to the President of the Republic.



Article 112. Powers to enact presidential orders


The President of the Republic enacts presidential orders by virtue of the powers vested in him or her by this Constitution and other laws.


Presidential orders on the following matters are approved by Cabinet:







1°.
implementation of laws if it is within his or her responsibility;






2°.
establishment and determination of responsibilities of services in the Office of the President, the Senate, the Chamber of Deputies, and in the Supreme Court;






3°.
coordination of activities and collaboration among national defence and security institutions;






4°.
appointment and dismissal of the following judges and prosecutors:









a.
the President, Vice President and Judges of the Supreme Court;






b.
the President and Vice President of the High Court, and the President and Vice President of the Commercial High Court;






c.
the Prosecutor General and the Deputy Prosecutor General.






5°.
appointment and dismissal of the following officials:









a.
the Director of Cabinet in the Office of the President of the Republic;






b.
Chairpersons, Vice Chairpersons and other Commissioners of national commissions, Heads and Deputy Heads of Government specialised organs, public institutions and parastatals with legal personality;






c.
Heads and Deputy Heads of Public Universities and institutions of higher learning;






d.
the Principal Private Secretary to the President of the Republic;






e.
Advisers in the Office of the President;






f.
Heads of services in the Office of the President;






g.
Clerks of Parliament and their Deputies, Secretary General of the Supreme Court, Secretary General of the National Public Prosecution Authority, Permanent Secretaries in Ministries and Secretaries General of other public institutions;






h.
other heads of public institutions as the law may determine;






6°.
members of Boards of Directors of public institutions and Government representatives in the enterprises in which the Government is a shareholder.




The President of the Republic may delegate to another official some of the powers referred to in this Article.



Article 113. Benefits accorded to the President of the Republic


An organic law determines the benefits accorded to the President of the Republic and former Heads of State.


However, when a President of the Republic was convicted of treason or of serious and deliberate violation of the Constitution, he or she is not entitled to the benefits accorded to former Heads of State.



Article 114. Exemption from prosecution for a former president of the Republic


A former President of the Republic cannot be prosecuted for treason or serious and deliberate violation of the Constitution when no legal proceedings in respect of that offence were brought against him or her while in office.



Subsection 2. The Cabinet



Article 115. Composition of Cabinet


The Cabinet is composed of the Prime Minister, Ministers, State Ministers and other members who may be determined by the President of the Republic where deemed necessary.



Article 116. Appointment of Cabinet members


The Prime Minister is selected, appointed and dismissed by the President of the Republic.


Other Cabinet members are appointed by the President of the Republic after consultation with the Prime Minister.


The Prime Minister is appointed within fifteen (15) days after the swearing in of the President of the Republic. Other Cabinet members are appointed within fifteen (15) days following the appointment of the Prime Minister.



Article 117. Responsibilities of Cabinet


The Cabinet implements national policies agreed upon by the President of the Republic and the Cabinet meeting.


The Cabinet is accountable to the President of the Republic and the Parliament. Modalities for exercising oversight over Government by Parliament are determined by this Constitution.



Article 118. Oath of Cabinet members


Before assuming office, the Prime Minister, Ministers, State Ministers and other Cabinet members publicly swear an oath before the President of the Republic.



Article 119. Responsibilities and powers of the Prime Minister


The Prime Minister has responsibilities and powers to:







1°.
lead the functioning of Government in accordance with main guidelines given by the President of the Republic and ensure the implementation of laws;






2°.
formulate Government programmes in consultation with other Cabinet members;






3°.
present Government programmes to Parliament within thirty (30) days from taking office;






4°.
assign duties to Ministers, State Ministers and other Cabinet members;






5°.
convene Cabinet meetings, prepare the agenda of Cabinet meetings in consultation with other Cabinet members, and submit it to the President of the Republic and other members of Cabinet at least three (3) days before the meeting, except for urgent matters considered by extraordinary Cabinet meetings;






6°.
chair Cabinet meetings. However, when the President of the Republic is in attendance, he or she chairs;






7°.
sign orders establishing and determining the organisation and responsibilities of public institutions under his or her authority;






8°.
sign orders appointing or dismissing the following senior civil servants:









a.
Director of Cabinet in the Office of the Prime Minister;






b.
Executive Secretaries of national commissions;






c.
Advisers and Heads of service in the Office of the Prime Minister;






d.
Other Senior officials of public institutions where not otherwise specified;






e.
Director Generals and Directors in Parliament, the Supreme Court, the Office of the Prime Minister, the National Public Prosecution Authority, Ministries and other public institutions;






f.
National Prosecutors, Prosecutors at the intermediate and primary levels;






g.
Civil servants appointed at a similar level as those specified in this Article and any other official as the law may determine when necessary.







Other Civil servants are appointed in accordance with specific laws.





Article 120. Countersigning of laws and orders


The Prime Minister countersigns laws adopted by Parliament, decree-laws and orders, signed by the President of the Republic.


Orders of the Prime Minister are countersigned by Ministers, State Ministers and other Cabinet members responsible for their implementation.



Article 121. Implementation of laws by Cabinet members


Ministers, State Ministers and other Cabinet members implement laws through orders when it is in their responsibilities.



Article 122. The Cabinet meeting


The Cabinet functions on the principle of collective responsibility.


The Cabinet meeting deliberates on the following:







1°.
draft laws and draft decree-laws;






2°.
drafts of presidential orders, Prime Minister's orders, orders issued by Ministers, State Ministers and other Cabinet members;






3°.
all other matters in its competence by virtue of this Constitution and other laws.




A presidential order determines the functioning, membership and decision-making procedures of Cabinet.


A presidential order also determines orders issued by Ministers, State Ministers and by other Cabinet members, which are adopted without consideration by Cabinet.



Article 123. Incompatibilities with duties of Cabinet members as well as their benefits


Duties of Cabinet members are incompatible with being a member of Parliament or any other remunerated activity.


Other duties incompatible with being a member of Cabinet are determined by the law on leadership code of conduct.


An organic law determines the benefits of Cabinet members.



Article 124. Vacation of office of the Prime Minister and appointment of a new Cabinet


The Prime Minister's resignation or vacation of office for any reason leads to the resignation of all the other members of Cabinet.


The President of the Republic receives the resignation of Cabinet when submitted by the Prime Minister.


During this period, the outgoing Cabinet only handles routine business until a new Cabinet is appointed.


The President of the Republic appoints a new Cabinet in accordance with the first and third paragraphs of Article 62 as well as the first and second paragraphs of Article 116 of this Constitution.



Article 125. Resignation of Cabinet members


Any Minister, State Minister or any other Cabinet member may individually tender his or her resignation in writing to the President of the Republic through the Prime Minister.


The resignation becomes effective if it is not withdrawn by the concerned person within a period of five (5) days and the President of the Republic agrees to it.



Subsection 3. Collaboration between the Legislature and the Executive



Article 126. Informing Cabinet of the activities of Parliament


Each Chamber of Parliament informs the President of the Republic and the Prime Minister about the agenda of plenary sittings and parliamentary committees.


The Prime Minister and other Cabinet members may attend sittings of each Chamber of Parliament if they wish. They take the floor whenever they request to do so.


They may be accompanied by technical advisers of their choice if necessary.


These technical advisers may only take the floor during Committee meetings.



Article 127. Vote of confidence for Government programmes


The Prime Minister may, upon approval by Cabinet, request the Chamber of Deputies to pass a vote of confidence either with respect to the approval of Government programmes or adoption of a draft law.


The debate on the request for a vote of confidence can only take place after three (3) complete days from the time the request was received.


A vote of no confidence may only be passed through a secret ballot by a two-thirds (2/3) majority of members of the Chamber of Deputies.


In case the Prime Minister loses a vote of confidence, he or she tenders a resignation of Cabinet to the President of the Republic, within twenty four (24) hours.



Article 128. Modalities of exercising oversight by the Chamber of Deputies over Government Activities


The Chamber of Deputies uses the following methods to obtain information and exercise oversight over Government activities:







1°.
oral questions;






2°.
written questions;






3°.
hearings before Committees;






4°.
commissions of inquiry;






5°.
interpellation.




An organic law determines the procedures by which Parliament obtains information and exercises oversight over Government activities.



Article 129. Motion of no confidence against the Government, or one or more of its members


The Chamber of Deputies may question the performance of Cabinet, or of one or more of Cabinet members through a vote of no confidence.


A motion of no confidence is only accepted after interpellation and only when the motion is signed by at least one fifth (1/5) of members of the Chamber of Deputies in case that vote of no confidence is against one of the members of Cabinet, or by at least one third (1/3) of members of the Chamber of Deputies if it concerns the entire Cabinet.


A motion of no confidence cannot be voted upon prior to the expiry of at least forty-eight (48) hours after its presentation and it is adopted through a secret ballot by at least a two-thirds (2/3) majority vote of members of the Chamber of Deputies.


In such a situation, the Chamber of Deputies postpones the closure of ordinary or extraordinary sessions in order to ensure the application of provisions of this Article.



Article 130. Resignation due to a vote of no confidence


A Cabinet member against whom a vote of no confidence is passed tenders his or her resignation to the President of the Republic through the Prime Minister.


When the vote of no confidence is passed against the entire Cabinet, the Prime Minister tenders a resignation of the entire Cabinet to the President of the Republic.


In case a motion of no confidence is rejected, signatories to the motion are not allowed to introduce a similar motion during the same session.



Article 131. Modalities for exercising oversight by the Senate over Government activities


For purposes of obtaining information and exercising oversight over Government activities, members of the Senate may put oral or written questions to the Prime Minister to which he or she responds either in person if the questions concern the entire Cabinet or several Ministries collectively or through concerned Cabinet members.


The Senate may, in addition, set up commissions of inquiry for oversight over Cabinet activities.


An organic law determines procedures for inquiries and oversight over Government activities.


However, the Senate cannot conduct interpellation or initiate a motion of no confidence.



Article 132. Dissolution of the Chamber of Deputies due to serious matters of national concern


Without prejudice to provisions of Articles 77 and 79 of this Constitution, the President of the Republic, after consultation with the Prime Minister, the Speaker of the Chamber of Deputies, the President of the Senate and the President of the Supreme Court, may dissolve the Chamber of Deputies due to serious matters of national concern.


Elections of members of the Chamber of Deputies take place within ninety (90) days following this dissolution.


The President of the Republic cannot dissolve, more than once during his or her term of office, the Chamber of Deputies due to serious matters of national concern.


The Senate cannot be dissolved.



Article 133. Informing Parliament of Government activities


Once in a session of Parliament, the Prime Minister comes to inform both Chambers of Parliament in a joint sitting, about Government activities.


The Prime Minister communicates Cabinet decisions to the Bureau of each Chamber of Parliament within a period of eight (8) days following their approval.


During sessions, Parliament devotes some sittings for questions by members of Parliament to Cabinet and responses thereto.


The Cabinet must provide Parliament with all the required explanations on its activities and management thereof.



Article 134. Informing the Parliament of a declaration of war


In case the President of the Republic declares war, he or she informs Parliament, in a joint sitting within a period of seven (7) days. The Parliament adopts a vote on the matter by a simple majority of members of each Chamber.



Article 135. Presidential address to Parliament


The President of the Republic addresses one or both Chambers of Parliament, either in person or in a message read on his or her behalf by the Prime Minister. There is no debate on such communication.


When not in session, the Parliament or one of its Chambers is convened specifically for that purpose.



Article 136. State of Siege and state of Emergency


A state of siege and a state of emergency and are provided for by law and declared by the President of the Republic, following approval by Cabinet.


A declaration of a state of siege or a state of emergency must be clearly justified, specify the part of national territory to which it applies and its consequences, indicate the rights, freedoms and guarantees provided by law that are suspended and the duration of the state of siege or state of emergency which may not exceed a period of fifteen (15) days.


The state of siege or a state of emergency cannot be extended beyond a period of fifteen (15) days without approval of Parliament, which requires a two-thirds (2/3) majority vote of the members of each Chamber.


During war, if state of siege has been declared, a law may set a longer duration than the one provided for in the preceding paragraph.


The duration of a state of siege cannot exceed the period necessary to ensure the return to a normal democratic situation.


A declaration of a state of siege or state of emergency cannot under any circumstances violate the right to life and physical integrity of the person, the rights accorded to people by law in relation to their status, capacity and nationality; the principle of non-retroactivity of criminal law, the right to defence and freedom of conscience and religion.


A declaration of a state of siege or state of emergency cannot under any circumstances affect powers of the President of the Republic, the Prime Minister, the Parliament or the Supreme Court nor can it modify the principles relating to the responsibility of the State and public officials provided for in this Constitution.


During and within thirty (30) days after a state of siege or state of emergency, no elections of any kind can be held.



Article 137. Declaration of state of siege and state of emergency


A state of siege cannot be declared on the entire or a part of the national territory unless in the event of effective or imminent aggression by a foreign State, faces serious threat or danger to constitutional order.


A state of emergency is declared on the entire or part of the national territory when the country faces a public disaster or constitutional crisis whose gravity does not warrant the declaration of a state of siege.



Article 138. Parliament during a state of siege or state of emergency


During the state of siege or state of emergency, the Chamber of Deputies cannot be dissolved and both Chambers of Parliament are recalled immediately if they are in recess.


If at the date of a declaration of a state of siege or state of emergency the Chamber of Deputies has previously been dissolved or its term of office has ended, powers of Parliament relating to a state of siege or state of emergency are exercised by the Senate.



Subsection 4. Other State organs



Article 139. National commissions, specialised organs, national councils and public institutions


The national commissions, specialised organs and national councils entrusted with the responsibility to help in resolving important issues facing the country are the following:







1°.
national commissions:









a.
National Commission for Human Rights;






b.
National Unity and Reconciliation Commission;






c.
National Commission for the Fight against Genocide;






d.
National Electoral Commission;






e.
National Public Service Commission.






2°.
Specialised organs:









a.
Office of the Ombudsman;






b.
Office of the Auditor General of State Finances;






c.
Gender Monitoring Office;






d.
Chancellery for Heroes, National Orders and Decorations of Honour;






e.
Rwanda Academy of Language and Culture.






3°.
National Councils:









a.
National Women Council;






b.
National Youth Council;






c.
National Council of Persons with Disabilities.




Specific laws determine the mission, organisation and functioning of these institutions.


A law may establish other national commissions, specialised organs and national councils when necessary. That law also determines their mission, organisation and functioning.


When deemed necessary, a law may also remove national commissions, specialised organs or national councils.


An organic law establishes general provisions governing public institutions.



Subsection 5. National Umushyikirano Council and Abunzi Committee



Article 140. National Umushyikirano Council


The National Umushyikirano Council brings together the President of the Republic and citizens representatives.


The National Umushyikirano Council meets at least once (1) a year. It debates issues relating to the state of the Nation and national unity.


The President of the Republic convenes and presides over the National Umushyikirano Council and determines those who participate.


Resolutions of this Council are submitted to the relevant institutions to enable them to improve their service delivery to the population.


A presidential order may provide for other matters for the National Umushyikirano Council.



Article 141. Abunzi Committee


The Abunzi Committee is responsible for conciliating parties in conflict with the aim of consolidating national unity and peaceful co­existence among Rwandans.


The Abunzi Committee is comprised of persons of integrity who are recognised for their conciliation skills.


A law determines the organisation, territorial jurisdiction, competence and functioning of the Abunzi Committee.



Subsection 6. Public Prosecution



Article 142. National Public Prosecution Authority


The National Public Prosecution Authority is responsible for investigating and prosecuting offences throughout the country.


The National Public Prosecution Authority is a single institution. It is composed of the Office of the Prosecutor General, the public prosecution service at the intermediate level and the public prosecution service at the primary level.


The Office of the Prosecutor General consists of the Prosecutor General, the Deputy Prosecutor General and National Prosecutors.


A law determines the organisation, functioning and competence of the National Public Prosecution Authority.


A law determines the status and code of ethics of prosecutors.



Article 143. Appointment of prosecutors


The Prosecutor General and the Deputy Prosecutor General are appointed by a presidential order after approval by the Senate.


The President of the Republic nominates one candidate for each position after consultation with the Cabinet and the High Council of the National Public Prosecution Authority.


Other prosecutors are appointed by Prime Minister's order after approval by the High Council of the National Public Prosecution Authority.


The law governing the status of prosecutors determines modalities of the swearing in of public prosecutors mentioned under this Article.



Article 144. Term of office of prosecutors in charge of prosecution services


The Prosecutor General and Deputy Prosecutor General are appointed for a five (5) year term, renewable once.


The law governing the status of prosecutors determines the term of office for the Chief Prosecutors at the intermediate level.



Article 145. Collaboration between the National Public Prosecution Authority and other organs


The National Public Prosecution Authority is under the supervision of the Minister in charge of Justice.


In matters relating to prosecution of offences, the Minister in charge of justice determines the general policy and may, in public interest, issue written instructions to the Prosecutor General to undertake or refrain from investigating and prosecuting an offence.


The Minister may also, in cases of urgency and in public interest, issue written instructions to any Prosecutor to investigate and prosecute or refrain from investigating and prosecuting an offence and inform the Prosecutor General of such instructions.


Prosecutors are independent from parties and judges.



Article 146. High Council of the National Public Prosecution Authority


The High Council of the National Public Prosecution Authority has the responsiblity to provide general policy guidelines and to ensure smooth functioning of the prosecution services throughout the country.


A law determines the organisation, powers and functioning of the High Council of the National Public Prosecution Authority.



Article 147. Military Prosecution Department


The Military Prosecution Department is responsible for the prosecution of offences committed by persons subject to the jurisdiction of military Courts. It investigates and prosecutes offences before military Courts.


The Military Prosecution Department is headed by the Military Prosecutor General assisted by the Deputy Military Prosecutor General.


A law determines the organisation, jurisdiction and functioning of the Military Prosecution Department.



Section 3. The Judiciary



Subsection One. General provisions



Article 148. Judicial Authority


The Judicial authority is vested in the Judiciary composed of ordinary Courts and specialised Courts.



Article 149. High Council of the Judiciary


The High Council of the Judiciary is the supreme governing organ of the Judiciary. It sets general guidelines governing the organisation of the Judiciary.


A law determines the organisation, powers and functioning of the High Council of the Judiciary. It also determines its membership.



Article 150. Independence of the Judiciary


The Judiciary is independent and exercises financial and administrative autonomy.



Article 151. Principles of the judicial system


The judicial system is governed by the following principles:







1°.
justice is rendered in the name of the people and nobody may be a judge in his or her own cause;






2°.
Court proceedings are conducted in public unless the Court determines that proceedings be held in camera in circumstances provided for by law;






3°.
every judgment must indicate its basis, be written in its entirety, and delivered in public together with the grounds and the decision taken;






4°.
Court rulings are binding on all parties concerned, be they public authorities or individuals. They cannot be challenged except through procedures determined by law;






5°.
in exercising their judicial functions, judges at all times do it in accordance with the law and are independent from any power or authority.




The code of conduct and integrity of Judges is determined by specific laws.



Subsection 2. Courts and Judges



Article 152. Classification of Courts


Courts consist of ordinary and specialised Courts.


Ordinary Courts are comprised of the Supreme Court, the High Court, Intermediate Courts and Primary Courts.


Specialised Courts are comprised of Commercial Courts and Military Courts.


An organic law may establish or remove an ordinary or a specialised Court.


A law determines the organisation, functioning and jurisdiction of Courts.



Article 153. Appointment of Judges in charge of Courts


The President and Vice President of the Supreme Court, the President and Vice President of the High Court, and the President and Vice President of the Commercial High Court are appointed by a presidential order after approval by the Senate. The President of the Republic appoints them after consultation with Cabinet and the High Council of the Judiciary.


The President of Supreme Court must be of Rwandan nationality by origin and must not hold any other nationality.


Judges in charge of other ordinary Courts and commercial Courts are appointed by the High Council of the Judiciary.



Article 154. Appointment of other Judges


Judges of the Supreme Court are appointed by the President of the Republic after consultation with the Cabinet and the High Council of the Judiciary. The President of the Republic submits to the Senate a list of candidates whose number equals that of vacant posts of judges of the Supreme Court, for their approval.


Other Judges of other ordinary Courts and commercial Courts provided for by this Constitution are appointed by the High Council of the Judiciary.


Judges of military Courts are appointed in accordance with laws governing them.


The law governing the status of Judges and other judicial personnel determines modalities for their appointment to Courts.



Article 155. Swearing in of Judges


The President, Vice President, and Judges of the Supreme Court, as well as the Presidents and Vice Presidents of the High Court and Commercial High Court swear an oath of office before the President of the Republic.


Other Judges take an oath of office before authorities referred to in the law governing them.



Article 156. Term of office of Judges in charge of Courts


The President and the Vice President of the Supreme Court are appointed for a five (5) year term renewable once.


The President and the Vice President of the High Court, the President and the Vice President of the Commercial High Court are appointed for a five (5) year term renewable once.


The law governing the status of Judges and judicial personnel also determines the term of office of Judges in charge of other Courts.



Article 157. Removal of Judges


The President, Vice President and Judges of the Supreme Court, as well as the Presidents and Vice Presidents of the High Court and the Commercial High Court may be relieved of their duties for misbehaviour, incompetence or gross professional misconduct upon request by a three-fifths (3/5) majority vote of either the Chamber of Deputies or the Senate, and a decision to remove them from office is taken by a two-thirds (2/3) majority vote of each Chamber of Parliament in a joint sitting.


Other Judges of other ordinary Courts and commercial Courts provided for by this Constitution are removed from office by the High Council of the Judiciary.


Judges of military Courts are removed from office in accordance with laws governing them.



CHAPTER VIII. NATIONAL DEFENCE AND SECURITY



Article 158. National defence and security organs


The State has the following defence and security organs:







1°.
Rwanda Defence Force;






2°.
Rwanda National Police;






3°.
National Intelligence and Security Service.




A law may determine other security organs.


National defence and security organs collaborate and coordinate their activities in fulfilment of their responsibilities.


A presidential order determines the manner in which these organs collaborate and coordinate their activities.



Article 159. Rwanda Defence Force


National defence is the responsibility of a professional national military force known as the "Rwanda Defence Force".


The Chief of Defence Staff is responsible for the operations and general administration of the Rwanda Defence Force.


A law determines the mission, organisation and powers of the Rwanda Defence Force.


The Government of Rwanda may, when necessary, downsize the Rwanda Defence Force. The Government may also discharge, demobilise or dismiss members of Rwanda Defence Force. A law determines modalities for these actions.



Article 160. Rwanda National Police


Rwanda National Police is generally responsible for ensuring security of persons and property throughout the country.


A law determines the governing principles, powers, responsibilities, organisation and functioning of the Rwanda National Police.



Article 161. National Intelligence and Security Services


The National Intelligence and Security Services is generally responsible for internal and external intelligence, as well as immigration and emigration matters, for the prevention of and protection against threats to national security.


A law determines responsibilities, organisation, functioning and powers of the National Intelligence and Security Services.



CHAPTER IX. STATE FINANCE AND TAXES



Article 162. State Finance law


Every financial year, the Chamber of Deputies considers the relevance of the State finance bill and adopts the State finance law.


The State finance law determines the revenue and expenditure of the State in accordance with conditions provided for by an organic law. That organic law also determines the date of presentation of annual budget before both Chambers of Parliament.


Before final adoption of the State budget, the Senate must provide the Chamber of Deputies with its opinion on the State finance bill.



Article 163. Execution of budget before publication of the annual finance law


In case the financial year starts before the publication of the State finance law of that year, the Prime Minister authorises, by an order, a monthly expenditure on a provisional basis of an amount equal to one-twelfth (1/12) of the budget of the preceding year.



Article 164. Imposing, modifying or removing a tax


Tax is imposed, modified or removed by law.


No exemption or reduction of a tax can be granted unless authorised by law.



Article 165. Office of the Auditor General of State Finances


The Office of the Auditor General is an independent Public Institution responsible for the auditing of state finances and assets.


A law determines the responsibilities, organisation and functioning of this Office.



Article 166. Report of the Auditor General of State Finances


The Office of the Auditor General of State Finances submits each year, to both Chambers of Parliament, prior to the commencement of the session devoted to the examination of the budget of the following year, a complete report on the balance sheet of the State budget of the previous year. This report must indicate the manner in which the budget was executed, unnecessary or unlawful expenditures, and whether there were embezzlement or squandering of public funds.


A copy of the report is submitted to the President of the Republic, Cabinet, the President of Supreme Court, and the Prosecutor General.


Within six (6) months of receiving the report of the Auditor General referred to in this Article, Parliament examines it and takes appropriate decisions.


Institutions and public officials to which a copy of the annual report of the Auditor General is addressed must implement its recommendations by taking appropriate measures as regards irregularities and other shortcomings which were disclosed.


The Parliament may request the Office of the Auditor General to conduct a financial audit of State institutions or the use of funds allocated by the State.



CHAPTER X. INTERNATIONAL TREATIES AND AGREEMENTS



Article 167. Negotiation and ratification of international treaties and agreements


The President of the Republic or his or her delegate have the power to negotiate and sign international treaties and agreements. The President of the Republic has the power to ratify international treaties and agreements. The Parliament is notified of those treaties and agreements following their conclusion.


However, international treaties and agreements concerning armistice, peace, commerce, accession to international organisations, those which commit state finances, those requiring modification of national legislation or relating to the status of persons can only be ratified after approval by Parliament.


Treaties and agreements ceding or exchanging part of the territory of Rwanda or adding a territory of another country to Rwanda cannot be ratified without the consent of Rwandans through a referendum.


The President of the Republic and Parliament are notified of all negotiations relating to international treaties and agreements which are not subject to ratification by the President of the Republic.



Article 168. Binding force of international treaties and agreements


Upon publication in the Official Gazette, international treaties and agreements which have been duly ratified or approved have the force of law as national legislation in accordance with the hierarchy of laws provided for under the first paragraph of Article 95 of this Constitution.



Article 169. Prohibited International agreements


It is prohibited to make international agreements permitting foreign military bases on the national territory.


It is prohibited to make international agreements permitting the transit or dumping, on national territory, of toxic waste and other hazardous materials likely to cause serious damage to public health and the environment.



Article 170. International treaties and agreements conflicting with the Constitution or an organic law


Where an international treaty or agreement contains provisions which are conflicting with the Constitution or an organic law, the power to ratify or approve that treaty or agreement cannot be exercised until the Constitution or the organic law is amended.



CHAPTER XI. TRANSITIONAL PROVISIONS



Article 171. Laws in force


All provisions of the Constitution of the Republic of Rwanda of 4 June 2003 and its amendments prior to this revision are repealed and replaced by this revised Constitution. However, persons elected or appointed to a term of office based on the provisions of the Constitution prior to its revision and who are not mentioned in other transitional provisions of this revised Constitution continue to serve the term for which they were elected or appointed to.


All other laws in force before the commencement of this revised Constitution continue to be in force in all their provisions which are not inconsistent in terms of their substance with this revised Constitution until those laws are harmonised with this revised Constitution.



Article 172. The President of the Republic


The President of the Republic in office at the time this revised Constitution comes into force continues to serve the term of office for which he was elected.


Without prejudice to Article 101 of this Constitution, considering the petitions submitted by Rwandans that preceded the coming into force of this revised Constitution, which were informed by the particular challenges of Rwanda's tragic history and the choice made to overcome them, the progress so far achieved and the desire to lay a firm foundation for sustainable development, a seven (7) year presidential term of office is established and shall follow the completion of the term of office referred to in the first paragraph of this Article.


The provisions of Article 101 of this Constitution shall take effect after the the seven (7) year term of office referred to in the second paragraph of this Article.



Article 173. Senators


Senators in office at the time this revised Constitution comes into force continue to serve the term for which they were elected or appointed to.



Article 174. The President and Vice President of the Supreme Court


The President and Vice President of the Supreme Court in office at the time this revised Constitution comes into force continue to serve the term to which they were appointed.



CHAPTER XII. AMENDMENT OR REVISION OF THE CONSTITUTION AND FINAL PROVISIONS



Article 175. Procedure for amending or revising the Constitution


The power to initiate amendment or revision of the Constitution is vested in the President of the Republic after approval by Cabinet, or in each Chamber of Parliament through a two thirds (2/3) majority vote of members.


The amendment or revision of the Constitution requires a three-quarters (3/4) majority vote of the members of each Chamber of Parliament.


However, if the amendment concerns the term of office of the President of the Republic or the system of democratic Government based on political pluralism, or the constitutional regime established by this Constitution especially the republican form of the Government and national sovereignty, the amendment must be passed by referendum, after adoption by each Chamber of Parliament.


No proposal of amendment to this Article is permitted.



Article 176. Commencement of laws


Laws and orders cannot enter into force without their prior publication in accordance with procedures determined by law.


Ignorance of a duly published law is not an excuse.


Unwritten customary law remains applicable provided it has not been replaced by written law, is not inconsistent with the Constitution, laws, and orders, and neither violates human rights nor prejudices public security or good morals.



Article 177. Commencement of this Constitution


This revised Constitution passed by referendum of 18/12/2015 comes into force upon promulgation by the President of the Republic and its publication in the Official Gazette of the Republic of Rwanda.

